DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 1, 7-9 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

RESPONSE TO AMENDMENTS
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 22 July, 2022. The amendments have been entered.

Disposition of Claims
Claims 1 and 7-15 are pending.
Claims 2-6 have been cancelled by amendment.
Claims 10-15 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim has been amended to provide “a server configured to acquire route information of the occupant to the expected boarding position, the route information, includes a last transportation mode to be last used by the occupant until the occupant reaches the expected boarding position, and a last travel time of use of the last transportation mode”. However, the specification appears to provide different structure, other than “a server”, as claimed, that is configured to acquire route information. Particularly, paragraph 58 provides a wireless communication processor 8 which “may receive, from the user terminal 200, a request related to the pre-air conditioning control, such as a request for execution of the pre-air conditioning control, or route information for the user to arrive at the vehicle 100”. More so, paragraph 106 provides that the search process of the route information by the route information acquiring unit is executed by a server, such as server 300, but this does not provide that the server is acquiring route information. Rather, it appears the server is merely executing a search process of the route information, which appears to be different from the configuration of the structure and function of the claims. As such, claim 1 appears to contain new matter, and for examination purposes, it is being interpreted that the claims are directed to a wireless communication processor configured to acquire route information of the occupant to the expected boarding position.
Claims 10, 12, and 14 depend from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(a) due to dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each of transportation modes" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted, the claims are directed to each of a plurality of transportation modes.
Claims 10, 12, and 14 depend from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 7 recites the limitation "each of transportation modes" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted, the claims are directed to each of a plurality of transportation modes.
Claims 11, 13, and 15 depend from rejected claim 7, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 8 recites the limitation "each of transportation modes" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted, the claims are directed to each of a plurality of transportation modes.
Claim 9 recites the limitation "each of transportation modes" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted, the claims are directed to each of a plurality of transportation modes.

Allowable Subject Matter
Claims 1 and 7-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, when considered as a whole, alone or in combination, does not reasonably disclose, teach, or otherwise suggest, the claimed invention as characterized by independent claims 1, 7, 8, and 9, so as to either anticipate and/or render obvious, absent impermissible hindsight reasoning. Particularly, the independent claims require the one or more processors/circuitry to, “determine, on a basis of the first amount of activity, a set temperature so that the set temperature is lower as the first amount of activity is larger; and perform pre-air conditioning control for a vehicle compartment space of the vehicle on a basis of the set temperature” (claims 1 and 8), “determine, on a basis of the activity amount information and route information of the occupant to an expected boarding position where the occupant is to get in a vehicle, a set temperature to be used for pre-air conditioning control for a vehicle compartment space of the vehicle…wherein the one or more processors are configured to i) calculate, on a basis of the activity amount information, the last transportation mode and the last travel time, a first amount of activity that indicates an amount of exercise of the occupant in a travel by using the last transportation mode and ii) determine the set temperature so that the set temperature is lower as the first amount of activity is larger” (claim 7), and “ determine, on a basis of the activity amount information and route information of the occupant to an expected boarding position where the occupant is to get in a vehicle, a set temperature to be used for pre-air conditioning control for a vehicle compartment space of the vehicle…wherein the circuitry is configured to i) calculate, on a basis of the activity amount information, the last transportation mode and the last travel time, a first amount of activity that indicates an amount of exercise of the occupant in a travel by using the last transportation mode and ii) determine the set temperature so that the set temperature is lower as the first amount of activity is larger” (claim 9), in addition to the recited limitations of each respective independent claim. TAKESHI (JP 2013142517 A) and CHATTERJEE (US 2015/0127215 A1) teach different manners of modulating air conditioning temperatures based on activity levels of occupants/users. However, TAKESHI and CHATTERJEE do not provide determination of the set temperature based on the level of activity, such that the set temperature is lower as the amount of activity is larger. Thus, the preponderance of evidence suggest the claimed invention presents allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        10/19/2022